                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

 TAMARA PRICE, et al., on behalf of themselves
 and all individuals similarly situated,

                        Plaintiffs,

 v.                                                      Civil Action No. 3:18-cv-00711-MHL

 MOBILOANS, LLC,

                        Defendant.

                 MEMORANDUM IN SUPPORT OF MOTION TO SEAL

       Plaintiffs, by counsel, pursuant to Rule 5 of the Local Rules of the United States District

Court for the Eastern District of Virginia, move to seal Exhibits 2- 5, attached to their Reply in

Support of Motion for Jurisdictional Discovery (Dkt. 19). Plaintiffs also move to seal the portions

of their memorandum that paraphrase or quote the exhibits.

       To present necessary information in support of their motion to compel documents withheld

on the basis of attorney client privilege, Plaintiffs needed to file Exhibits 2-5, which contained

documents or information designated as confidential by a party pursuant to a protective order

entered in another case styled Gibbs v. Rees, Case No. 3:17-cv-386 (E.D. Va.). Generally, there is

a First Amendment and common law qualified public right of access to judicial proceedings,

including the records of all such proceedings. Globe Newspaper Co. v. Superior Ct., 457 U.S. 596,

606–07 (1982); Nixon v. Warner Comm’ns Inc., 435 U.S. 589, 597 (1978). Non-discovery motions

are presumed to be records of judicial proceedings to which the right of access attaches unless

there is a compelling confidentiality interest. Id. If the interest in preserving confidentiality is

compelling, the remedy must be narrowly tailored. Id. The judicial officer may deny access when



                                                 1
sealing is “essential to preserve higher values and is narrowly tailored to serve that interest.”

Baltimore Sun Co. v. Goetz, 886 F.2d 60, 65–66 (4th Cir. 1989).

       One exception to the public’s right of access is where such access to judicial records could

provide a “source[ ] of business information that might harm a litigant’s competitive standing.”

Nixon, 435 U.S. at 498. Courts, including the Fourth Circuit, have recognized an exception to the

public’s right of access when a case involves trade secrets. Woven Elecs. Corp. v. Advance Grp.,

Inc., 930 F.2d 913 (4th Cir. 1991) (citing Valley Broadcasting v. United States District Court, 798

F.2d 1289, 1294 (9th Cir. 1986); In re Iowa Freedom of Information Council, 724 F.2d 658 (8th

Cir. 1983); Brown & Williamson Tobacco Co. v. FTC, 710 F.2d 1165, 1180 (6th Cir. 1983)).

       In accordance with the Local Rules, Plaintiffs provide the following description of the

documents: Exhibit 2 is a participation agreement between GPL Servicing and MobiLoans;

Exhibit 3 is a licensing agreement between TC Decision Sciences and MobiLoans; Exhibit 4 is a

marketing agreement between Tailwind Marketing and MobiLoans; and Exhibit 5 is a services

agreement between TC Administrative Services and MobiLoans. Plaintiffs do not challenge the

confidentiality designations made by GPLS regarding these documents and, thus, ask the Court to

seal them in accordance with the protective order entered in that case. See Gibbs v. Rees, Case No.

3:17-cv-386 (E.D. Va.), Dkt. 60, Sept. 5, 2017 Protective Order.

                                             Respectfully submitted,
                                             PLAINTIFFS

                                             By:      /s/ Kristi C. Kelly
                                             Kristi C. Kelly, Esq., VSB #72791
                                             Andrew J. Guzzo, Esq., VSB #82170
                                             KELLY | GUZZO, PLC
                                             3925 Chain Bridge Road, Suite 202
                                             Fairfax, VA 22030
                                             (703) 424-7572
                                             (703) 591-0167 Facsimile
                                             Email: kkelly@kellyguzzo.com


                                                2
Email: aguzzo@kellyguzzo.com

Leonard A. Bennett, Esq., VSB #37523
Craig C. Marchiando, Esq., VSB #89736
Elizabeth W. Hanes, Esq., VSB #75574
CONSUMER LITIGATION ASSOCIATES, P.C.
763 J. Clyde Morris Blvd., Ste. 1-A
Newport News, VA 23601
Telephone: (757) 930-3660
Facsimile: (757) 930-3662
Email: lenbennett@clalegal.com
Email: craig@clalegal.com
Email: elizabeth@clalegal.com

Counsel for Plaintiffs




   3
                               CERTIFICATE OF SERVICE

        I hereby certify that on the 11th day of February 2019, I will electronically file the
foregoing with the Clerk of Court using the CM/ECF system which will send a notification of such
filing (NEF) to all counsel of record.




                                            ______________/s/__________________
                                            Kristi Cahoon Kelly (VSB# 72791)
                                            KELLY | GUZZO, PLC
                                            3925 Chain Bridge Rd, Suite 202
                                            Fairfax, VA 22030
                                            (703) 424-7572 – Telephone
                                            (703) 591-0167 – Facsimile
                                            Email: kkelly@kellyguzzo.com
                                            Counsel for Plaintiffs




                                               4
